Case: 18-30016   Doc# 866-1   Filed: 12/26/19   Entered: 12/26/19 14:36:23   Page 1
                                        of 8
Case: 18-30016   Doc# 866-1   Filed: 12/26/19   Entered: 12/26/19 14:36:23   Page 2
                                        of 8
Case: 18-30016   Doc# 866-1   Filed: 12/26/19   Entered: 12/26/19 14:36:23   Page 3
                                        of 8
Case: 18-30016   Doc# 866-1   Filed: 12/26/19   Entered: 12/26/19 14:36:23   Page 4
                                        of 8
Case: 18-30016   Doc# 866-1   Filed: 12/26/19   Entered: 12/26/19 14:36:23   Page 5
                                        of 8
Case: 18-30016   Doc# 866-1   Filed: 12/26/19   Entered: 12/26/19 14:36:23   Page 6
                                        of 8
Case: 18-30016   Doc# 866-1   Filed: 12/26/19   Entered: 12/26/19 14:36:23   Page 7
                                        of 8
Case: 18-30016   Doc# 866-1   Filed: 12/26/19   Entered: 12/26/19 14:36:23   Page 8
                                        of 8
